Name: Commission Regulation (EEC) No 167/80 of 24 January 1980 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 20/22 Official Journal of the European Communities 26. 1 . 80 COMMISSION REGULATION (EEC) No 167/80 of 24 January 1980 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme ^), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butter ­ oil set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 1488/79 (5) ; whereas, in particular, the periods and terms for delivery and the procedure to be followed by the inter ­ vention agencies to establish the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article I In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 204, 28 . 7. 1978, p. 6 . P) OJ No L 119, 15 . 5 . 1979, p. 5 . (4) OJ No L 43, 15 . 2. 1977, p. 1 . (5 ) OJ No L 181 , 18 . 7 . 1979, p. 20 . 26. 1 . 80 Official Journal of the European Communities No L 20/23 ANNEX ( ») Consignment A 1 . Application of Council Regulations : ( a) legal basis (EEC) No 939/ 79 ( 1979 programme) (b) affectation (EEC) No 940 /79 2 . Beneficiary 1 3 . Country of destination r India 4 . Total quantity of the consign ­ ment 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of butteroil ( 2) To manufacture from butter or cream bought on the Community market (aged no more than six months) 7 . Special characteristics and / or packaging (&gt;) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees (5) 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Calcutta' 9 . Delivery period Delivery in March 1980 10 . Stage and place of deliver)' Community port operating a regular service with the recipient country (6) 11 . Representative of the beneficiary responsible for reception (') 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 February 1980 No L 20/24 Official Journal of the European Communities 26. 1 . 80 Consignment B 1 C 1 . Application of Council Regulations : I ( a ) legal basis (EEC) No 939 / 79 ( 1979 programme) (b) affectation (EEC) No 940 /79 2 . Beneficiary &gt;  India 3 . Country of destination JI 4 . Total quantity of the consignment 500 tonnes 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of butteroil ( 2 ) To manufacture from butter or cream bought on the Community market (aged no more than six months) 7 . Special characteristics and / or packaging (') In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees (5) 8 . Markings on the packaging ' Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community f followed by : 'Bombay' j - 'Calcutta' 9 . Delivery period Delivery in May 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country (6) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 February 1980 26. 1 . 80 Official Journal of the European Communities No L 20/25 Consignment D E (EEC) No 939/79 ( 1979 programme) (EEC) No 940 /79 India 1 . Application of Council Regulations : ( a ) legal basis ( b ) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 5 . Intervention agency responsible for delivery 6 . Origin of butteroil ( 2 ) 1 000 tonnes (7) 200 tonnes 7 . Special characteristics and / or packaging (') 8 . Markings on the packaging Will result from application of the procedure referred to in point 12 To manufacture from butter or cream bought on the Community market (aged no more than six months ) See notes (5) and (8) ' Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community /' followed by : 'Bombay' j 'Madras' Delivery in June 1980 Community port operating a regular service with the recipient country (6) 9 . Delivery period 10 . Stage and place of delivery 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 11 February 1980 No L 20/26 Official Journal of the European Communities 26. 1 . 80 Consignment F 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940 /79 2 . Beneficiary &gt;  India 3 . Country of destination J 4 . Total quantity of the con ­ signment 1 000 tonnes (7) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of butteroil ( 2 ) To manufacture from butter or cream bought on the Community market (aged no more than six months) 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins, coated internally with food-can varnish or having undergone treatment giving equiva ­ lent guarantees (5) 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Bombay' 9 . Delivery period Delivery in July 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country (') 11 . Representative of the beneficiary responsible for reception (') 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 February 1980 26. 1 . 80 Official Journal of the European Communities No L 20/27 Consignment G 1 . Application of Council Regulations : ( a) legal basis (b) affectation (EEC) No 939 /79 ( 1979 programme) (EEC) No 940 /79 2 . Beneficiary 3 . Country of destination Pakistan 4 . Total quantity of the con ­ signment 500 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of butteroil ( 2 ) To manufacture from intervention butter ! 7 . Special characteristics and / or packaging ( J ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Pakistan ' 9 . Delivery period Delivery in March 1980 10 . Stage and place of delivery Community port operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 February 1980 No L 20/28 Official Journal of the European Communities 26. 1 . 80 Consignment H I ( EEC) No 939/ 79 ( 1979 programme) (EEC) No 940 /79 Bangladesh 500 tonnes 2 500 tonnes (9) United Kingdom German 1 . Application of Council Regulations : ( a ) legal basis ( b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 5 . Intervention agency responsible for delivery 6 . Origin of butteroil ( 2 ) 7 . Special characteristics and / or packaging (') 8 . Markings on the packaging 9 . Delivery period 10 . Stage and place of delivery 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders To manufacture from intervention butter In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 'Butteroil / Gift of the European Economic Community to Bangladesh ' Delivery in March 1980 Community port of loading Tender 12 noon on 11 February 1980 26. 1 . 80 Official Journal of the European Communities No L 20/29 Notes ( J ) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. (2) In cases where the goods come from intervention stocks, an additional notice stating the ware ­ house where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3) Other than those set out in Annex II to Regulation (EEC) No 303/77. (4) Only in the case of delivery 'to the port of unloading' and 'free at destination' ; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77. (5) Free fatty acids : maximum 0.3 % (oleic acid). Amount of peroxide/kg : maximum 0.5 unit (in milli-equivalents of oxygen per kg). Thio-barbituric acid test (TBA) : maximum 0.22 % . Copper content : maximum 0.05 ppm. Iron content : maximum 0.2 ppm. (6) Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery. (7) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a part quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 (2) of Regula ­ tion (EEC) No 303/77. (8) In new bunged metal drums, coated inside with an alimentary varnish or having been subject to a procedure giving equivalent guarantees, of 190 or 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. (9) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product, published together with this Regulation in the 'C' series of the Official Journal of the European Communities.